DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the rejections of claim 1 under 35 USC § 102 are considered moot since the claim is currently canceled. The arguments regarding the newly added claims 2-20 are also moot in view of a new ground of rejection.

Claim Objections
Claims 2-6, 8-13 and 16 are objected to because of lack of method steps recited in the claims.
Claims 2-10 and 14 are objected to as being dependent on a cancelled claim. Note that the claims are considered as being dependent on claim 2 in this Office action.
Claims 15-20 are objected to because the claim recites “the wind turbine” while claims 9 and 13, which the claims depend on, direct to a method of operating a wind turbine.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations the considered to invoke 35 U.S.C. 112(f) are “means for individually rotating each of the rotor blades about its longitudinal axis to alter the angle of attack” and “a measuring means for determining at least one of the actual position of the nacelle (14) and the angular device deviation (62)” on lines 5 and 8, respectively of claim 14.
An inspection of the application specification reveals “a measuring means” is listed in paragraph [0012]. On the other hand, “means for rotating each of the rotor blades” is mentioned in paragraph [0016] but specific details are not given.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 14, the limitation “means for individually rotating each of the rotor blades about its longitudinal axis to alter the angle of attack” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lack of antecedent basis for the limitation “the strain measurement” therein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (7,365,447) in view of Hoffmann (8,353,667) and Jakobsson et al. (10,036,368).

However, Yoshida does not disclose a method of operating a wind turbine wherein the method comprising determining an angular deviation of the nacelle position from a setpoint position, adjusting the angle of attack of each of the at least one rotor blades at least one of individually and continuously, such that the nacelle is made to rotate to correct the rotor axis into a setpoint position by means of a yaw moment effected by wind forces, wherein the rotation of the nacelle is damped, at least temporarily, by at least one damping element as claimed.
Hoffmann teaches a method of adjusting a yaw angle of a wind turbine having a rotor coupled to a nacelle mounted on top of a tower; the method comprising determining a deviation of a nacelle position from a setpoint position (the position aligns with the wind direction; steps S2 and S3a); adjusting the angle of attack of the at least one rotor blades individually to correct the rotor axis into a setpoint position by means of a yaw moment effected by wind forces (steps S4-S7; col. 5, lines 4-6). Nevertheless, Hoffmann does not disclose the rotation of the nacelle is damped, at least temporarily, by at least one damping element.
Jakobsson teaches a wind turbine having a rotor 9 coupled to a nacelle 7 mounted on top of a tower 3 (Fig. 1); wherein the rotation of the nacelle is damped, at least temporarily, by a damping element 18 comprising a damper 28 (col. 7, line 66 – col. 8, line 2).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the wind turbine of Yoshida and to incorporate the method of Hoffmann into the operation of the wind turbine and further, to incorporate the damping 
Regarding claim 4, the damping element has a settable damping effect, such that it is possible to set a damping strength in a stepless manner (Jakobsson; col. 10, lines 16-25).
Regarding claim 6, an alignment relative to a wind direction and an angle between the rotor axis and the wind direction, is taken as a basis for the setpoint position of the nacelle (Hoffmann; Fig. 6, steps S2, S3a).
Regarding claim 7, the method further comprising the step of measuring a current wind direction (Hoffmann, step S2) including the alignment of the nacelle relative to the wind direction (Hoffmann, step S3a), and providing a control means 401 to determine an angular deviation (Hoffmann, col. 4, lines 7-9), and a measuring means 201 to measure the wind direction (Hoffmann, col. 4, lines 1-3).
Regarding claim 8, an angular deviation of the nacelle from the setpoint position is determined, at least one of substantially continuously, and for controlling the setting of the angle of attack by closed-loop control (Hoffmann, steps S2, S3a, S7).
Regarding claim 10, the at least one rotor blade is from two to four rotor blades (Yoshida; Fig. 1).
Regarding claim 12, the alignment is the rotor axis at least substantially in the wind direction (Hoffmann; col. 7, lines 14-19).
Regarding claim 14, Yoshida discloses a wind turbine constructed to execute a method as claimed in claim 1, having a rotor 5 that is mounted on a horizontally rotatably mounted nacelle 2, the rotor having at least one rotor blade 4; wherein each of the at least one rotor blades is mounted on a rotor hub 2; wherein the rotor blades of the wind turbine, realized as a downwind-
However, Yoshida does not disclose each of the at least one rotor blades is mounted on a rotor hub so as to be rotatable about its longitudinal axis, a blade axis, independently of the other rotor blades, the rotor hub having at least one means for individually rotating each of the rotor blades about its longitudinal axis to alter an angle of attack, a measuring means for determining at least one of the actual position of the nacelle and the angular deviation of the position of the nacelle relative to a setpoint position, wherein the nacelle is rotatable as the result of at least one of setting and altering of the angle of attack of at least one of the rotor blades for at least one of minimizing the angular deviation from the setpoint position and achieving a setpoint position by means of a yaw moment effected by wind forces; and at least one damping element for damping the rotation of the nacelle.
  Hoffmann teaches yaw adjusting apparatus for a wind turbine having a rotor coupled to a nacelle 103 mounted on top of a tower 102 (Fig. 1); the apparatus comprising a plurality of blades  mounted on a rotor hub 104 so as to be rotatable about its longitudinal axis , a blade axis, independently of the other rotor blades (Fig. 6; steps S5; col. 5, lines 4-9), the rotor hub having at least one means for individually rotating each of the rotor blades about its longitudinal axis to alter an angle of attack (step S5; col. 5, lines 4-9), a measuring means 201 and 202 for determining the angular deviation of the position of the nacelle relative to a setpoint position (the wind direction; col. 4, lines 2-6), wherein the nacelle is rotatable as the result of altering of the angle of attack of at least one of the rotor blades for minimizing the angular deviation from the setpoint position and achieving a setpoint position by means of a yaw moment effected by wind 
Jakobsson teaches a wind turbine having a rotor 9 coupled to a nacelle 7 mounted on top of a tower 3 (Fig. 1); wherein the rotation of the nacelle is damped, at least temporarily, by a damping element 18 comprising a damper 28 (col. 7, line 66 – col. 8, line 2).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the wind turbine of Yoshida with the yaw apparatus of Hoffmann and with a damping element of Jakobsson for the purpose of efficiently operating with wind turbine and at the same time preventing damages to the same from wind force.

Claims 9, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Hoffmann and Jakobsson et al. as applied to claim 2 above and in further view of Egedal et al. (9,447,773 which is simply referred to as Egedal from now on).
Yoshida in view of Hoffmann and Jakobsson discloses all the limitations except the angle of attack of each of at least one blades are not individually altered for reducing a load at least one of the wind turbine, the constituent parts thereof, and on the at least one rotor blade, wherein a current load on at least one of a constituent part of the wind turbine, each of the at least one rotor blade, is determined by measurement of the blade deflection as claimed.
Egedal teaches a wind turbine having sensors to detect a blade load based on blade deflection and a controller to pitch the blade to reduce the blade load (col. 3, line 66 – col. 4, line 8).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to apply the method of Yoshida in view of Hoffmann and Jakobsson with a 
Regarding claim 13, as far as it is definite, the deflection measurement is measured by at least on strain gauge (Egedal; col. 4, lines 56-65).
Regarding claim 15, the at least one rotor blade is from two to four rotor blades (Yoshida; Fig. 1).
Regarding claim 16, the wind turbine further comprising at least one measuring device, the measuring device determining a current wind direction (Hoffmann; Fig. 6, step S2).
Regarding claim 17, the wind turbine further comprising a second measuring device for determining at least one of the current position or rotation of the nacelle (Hoffmann; Fig. 6, step S3a).
Regarding claim 18, the wind turbine further comprising a control means for determining at least one of the angular deviation, the dynamic change in the respective angle of attack, and individual change in the respective angle of attack (Hoffmann; Fig. 6, step S4).
Regarding claim 20, the wind turbine further comprising a control means for a wind turbine (processing unit 401; Hoffmann; col. 4, lines 6-8).

Allowable Subject Matter
Claims 3, 5, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745